i
e

Case: 1:20-cv-06006 Document #: 1-33 Filed: 10/08/20 Page 1 of 1 PagelID #:151

TL Dept of Healthcare and Family Services
Division of Child Support Services
DCSS-LAKE COUNTY OFFICE

2133 BELVIDERE RD 147375703

WAUKEGAN IL 60085-6153

agegtyLogega font gqgl{fequttbeat [beg ydey tog [Uta geal] laff otf

#200627 0230130514

RAYMOND N. ERVIN

331 SPRINGSIDE LN

BUFFALD GROVE IL 60088-1650

MAY 08, 2017

NCP RIN: 147375703
CP RIN: 147375596
CP Name: SARINA A. ERVIN
Case #: CO1166815
Docket/FIPS #: 040001943/1709700

 

Este es un aviso muy importante. Si usted no entiende este aviso, comuniquese con e] Centro
de Servicio al Consimider en la Seccion de Manutencion de Ninos a 1-800-447-4278, donde ile
podran explicar este aviso. Personas que usan teletipo (TTY) deben llamar a 1-800-526-5812.

 
   
  
 

This {s an important notice. If you do not understand this netice, contact the Chiid Support
Customer Service Call Center at 1-800-447-4278 who can explain it to you. Persons with a TTY
device may call 1-800-526-5812.

PAST DUE PAYMENT NOTICE

According to our records, you have fallen behind on paying your child support. This may be because

your employer is not deducting in the same manner that your support order requires. If this
continues, you will stay behind and, after 30 days, interest will be charged.

Your current support obligation is as follows:

CHILD SUPPORT $ .OO
MEGCICAL SUPPORT $ .0O
SPOUSAL SUPPORT $ .Oo
MISCELLANEOUS SUPPORT $ -O0
Our records show you paid §$ .00 in 04/2017.

Make your past due payment of §$ 100.00 now to the Illinois State Disbursement Unit at
State Disbursement Unit. . . . re - ee

* PO Box 5400

Carol Stream IL 60197-5400

If you have made payments not included in our records, please call the Customer Service Call Center

at 1-800-447-4278 and let us know. We will ask you to verify the payments.

Balance information can also be obtained on the child support website:

www. chiitdsupport iliingis.gov just click on Account Balance.

. fuged do mot have your ordered child support deducted through an employer, you can have it -
automatically deducted from your checking; savings, or money market account by registering online at

Www expertpay.com to establish recurring automated payments. Obtigors will have to register to
use this service and pay a one-time registration fee of $2.50. You may also make child support
payments using your credit card either online at wwyie-childspay.com or by calling 1-866-645-6348.

050817 c01166815 447375596 147375703 040001943
HFS 3607H (R-10-16)
(SEQ: GGGF } E17

 

 
